Citation Nr: 0526293	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to March 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2003 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
this case for further development in May 2004, the case is 
now returned for adjudication.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
right knee DJD was not manifest during active service or 
until many years thereafter and is not causally linked to 
service.  

2.  The competent medical evidence shows that the veteran's 
left knee disorder, now diagnosed as status post knee 
replacement and degenerative joint disease (DJD), was not 
manifest during active service or until many years thereafter 
and is not causally linked to service.  


CONCLUSIONS OF LAW

1.  DJD of the right knee was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  A chronic left knee disorder, status post knee 
replacement with DJD, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the initial VCAA letter was sent to the 
veteran in June 2002, prior to the denial of service 
connection for bilateral knee disorders.  Moreover, the 
October 2002 SOC, another VCAA letter in May 2004, and the 
June 2005 SSOC specifically advised him as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, these documents notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examination specifically addressing the issues in 
question were performed in November 2004 with a June 2005 
addendum.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran contends that he is entitled to service 
connection for bilateral knee disorders.  In statements and 
testimony, he maintains that he was treated for left and 
right knee problems during service.  Specifically, he asserts 
that he was treated at the Randolph Air Force Base in San 
Antonio, Texas, during the 1970s.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medial records are negative for complaints associated 
with the knees.  Nor do they show diagnoses of chronic knee 
conditions.  At the time of service separation examination in 
October 1975, the veteran did not give a history of problems 
with his knees, and musculoskeletal examination was normal.  

Post service private treatment records reflect that the 
veteran initially sought treatment for right knee complaints 
in July 1995.  At that time, the veteran reported that this 
pain had been present for approximately 2 months.  The 
examiner noted that there was no specific history of injury.  
X-rays were interpreted as showing degenerative changes.  In 
October 1995, the veteran underwent arthroscopic right knee 
surgery for medial meniscus tear in the right knee.  He 
continued to be seen for persistent right knee pain in 1996.  

Post service private treatment records reflect that the 
veteran initially sought treatment for left knee complaints 
in February 1999 after a twisting type injury 2-3 days 
before.  Left knee procedures were accomplished in April and 
September 1999, but he ultimately underwent a total left knee 
replacement in August 2000 based on continued complaints of 
persistent swelling and pain.  In September 2000 his left 
knee continued to improve.  In June 2001 he was walking 
without a limp, but he did report continued left knee pain 
with walking.  No significant swelling was seen.  

Subsequently dated private records essentially show treatment 
for other conditions.  The veteran presented testimony at a 
Travel Board hearing in July 2003.  At that time he stated 
that he was treated for left and right knee problems during 
service.  Specifically, he asserted that he was treated at 
the Randolph Air Force Base in San Antonio, Texas, during the 
1970s.  The claims file reflects that additional attempt was 
made in 2004 to obtain any additional service medical records 
without success.  

As per Board remand in May 2004, VA examination was conducted 
in November of that year.  Following examination, the 
examiner's impressions included bilateral DJD in the knees 
and left knee status post knee replacement with moderate 
symptomatology.  There was evidence of decreased functional 
capacity of the knee as they were limited by pain following 
repetitive use of the joints.  

In an addendum to that examination dated in June 2005, a VA 
examiner was asked to review the claims folder and opine as 
to the likelihood of a relationship between the diagnosed 
bilateral knee conditions and active service.  The examiner 
noted that she did review the electronic medical records and 
the claims file.  She opined that the veteran's left and 
right knee disabilities were not caused by or resulted from 
military service.  Specifically, she stated that the 
information provided in the records showed that the veteran 
on separation examination did not have injury or 
symptomatology of the knees.  There was no inservice knee 
injury noted.  Outside medical records revealed that the 
veteran sought treatment in 1995 for his right knee and in 
1999 for his left knee.  The examiner also noted that there 
was mention of a left knee injury in 1999 and that he 
underwent replacement in 2000.  She opined that these reports 
"show[ed] no correlation between the left and right knee 
conditions and the military service, which occurred more than 
20 years before."  

In summary, she stated that the right and left knee 
disabilities were not related, caused, or a result of active 
military service.  She added that there was no information 
that supported the opposite in this case.  The etiology of 
both knee conditions was most likely related to injury or 
trauma that the veteran suffered after he was released from 
the service, or as a result of the aging process.  She did 
not see any fact that could "link a causal relationship 
between the veteran's right and left knee arthritis and his 
service time."  

The Board has reviewed the evidence of records as summarized 
above and finds that without objective medical evidence of a 
chronic right or left knee disorder occurring during the 
veteran's service, or within one year thereafter, or a 
competent medical nexus opinion linking his current right or 
left knee diagnoses to service, service connection is not 
warranted.  The veteran's claims are accordingly denied.  

To the extent that the veteran contends that he has bilateral 
knee disorders that are related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide the evidence on 
medical matters such as diagnosis of etiology of a claimed 
condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has right knee DJD or left knee 
status post left knee replacement with DJD that is 
etiologically related to active service.  The appeal is 
accordingly denied.  




ORDER

Entitlement to a left knee disorder is denied.  

Entitlement to a right knee disorder is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


